DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 7 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-22 are pending for examination.
Claims 1-19 are currently amended.
Claims 20-22 are new.
Specification and Drawings:
Amendments to the specification and abstract have been submitted with the amendment filed 7 July 2022.
Amendments to the drawings have been submitted with the amendment filed 7 July 2022.
Drawings
The replacement drawing was received on 7 July 2022.  These drawings are approved.
Response to Arguments
Applicant’s amendment and corresponding arguments, see page 8 of the Remarks, filed 7 July 2022, with respect to the objections to the specification and abstract of the disclosure have been fully considered and are persuasive.  The objections to the specification and the abstract of the disclosure as set forth in the previous Office action have been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 9 of the Remarks, filed 7 July 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 9 of the Remarks, filed 7 July 2022, with respect to the objection to claim 18 have been fully considered and are persuasive.  The objection to claim 18 as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 9 and 10 of the Remarks, filed 7 July 2022, with respect to the rejection of claims 10-12 and 14-17 under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of claims 10-12 and 14-17 under 35 USC § 112(b) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 10-13 of the Remarks, filed 7 July 2022, with respect to the rejection of claims 1-15 under 35 USC § 102(a)(1) as being anticipated by Cooper (US 3332201) have been fully considered and are persuasive.  The rejection of claims 1-15 under 35 USC § 102(a)(1) as being anticipated by Cooper (US 3332201) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 10-13 of the Remarks, filed 7 July 2022, with respect to the rejection of claims 1 and 15-19 under 35 USC § 103 as being unpatentable over Vine et al. (US 20090301658) in view of Cooper (US 3332201) have been fully considered and are persuasive.  The rejection of claims 1 and 15-19 under 35 USC § 103 as being unpatentable over Vine et al. (US 20090301658) in view of Cooper (US 3332201) as set forth in the previous Office action has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerald Nagae (applicant’s attorney) on 11 August 2022.
The application has been amended as follows: 
In the title of the invention:
Delete “HYGIENIC”.
In the claims:
Rewrite claims 1-3, 8, 10 and 14-20 as follows:
1. (Currently amended) A  gas flush injector for a packaging apparatus having [[a]] an upper tool and a lower tool, the injector comprising: 
a flushing gas outlet for connection to a gas supply, 
a flushing gas inlet in communication with the [[a]] packaging apparatus lower tool, and 
a gas supply arrangement comprising a conduit enabling a flushing gas to be conducted through the conduit between the flushing gas outlet and the flushing gas inlet, 
wherein the flushing gas inlet is positioned above and is moveable relative to the flushing gas outlet, and 
wherein the gas supply arrangement is arranged such that when the flushing gas outlet and the flushing gas inlet are in a first predetermined relative position a fluid flow connection is established through the conduit between the flushing gas outlet and the flushing gas inlet, and such that when the flushing gas outlet and the flushing gas inlet are in a second predetermined relative position the flushing gas inlet and the flushing gas outlet are disconnected and the flushing gas inlet can drain through the conduit in a direction away from the flushing gas inlet.
2. (Currently amended) The injector as claimed in claim 1 wherein when the flushing gas outlet and the flushing gas inlet are in the second predetermined relative position the flushing gas outlet is closed.
3. (Currently amended) The injector as claimed in claim 1, wherein  when  the flushing gas outlet and the flushing gas inlet are in the first predetermined relative position the lower tool is in an upward position relative to the upper tool, and  when the flushing gas outlet and the flushing gas inlet are in the second predetermined relative position the lower tool is in a downward position relative to the upper tool, so that no fluid flow connection is established between the flushing gas outlet and the flushing gas inlet.
8. (Currently amended) The injector as claimed in claim 4 wherein the cross-section of the barrel is substantially constant over [[the]] a majority of [[its]] a length of the barrel, but reduced in the region of the opening.
10. (Currently amended) The injector as claimed in claim 9 wherein the structure defines a bore through which the barrel slidably extends, and the flushing gas outlet is in fluid connection with an opening into the bore between [[its]] ends of the bore.
14. (Currently amended) The injector as claimed in claim 10 comprising a seal provided to effect a seal between the barrel and the bore through which [[it]] the barrel extends at each side of the opening into the bore.
15. (Currently amended) The injector as claimed in claim 1 wherein the flushing gas inlet is provided on [[a]] the lower tool of the  packaging apparatus or a support for [[a]] the lower tool of  the packaging apparatus arranged to move up and down relative to the flushing gas outlet during operation of the  packaging apparatus.
16. (Currently amended) The injector as claimed in claim 15 wherein the gas supply apparatus establishes a fluid flow connection between the flushing gas inlet and the flushing gas outlet when the lower tool or the support for [[a]] the lower tool is in an upper, gas flush, position.
17. (Currently amended) The injector as claimed in claim 15 wherein the gas supply apparatus is arranged to disconnect the flushing gas inlet and the flushing gas outlet and allow the flushing gas inlet to drain through the gas supply apparatus when the lower tool or the support for [[a]] the lower tool is in a lower, rest, position.
18. (Currently amended) The injector as claimed in claim 1 wherein the packaging apparatus [[is]] comprises a heat sealing apparatus.
19. (Currently amended) The injector as claimed in claim 18 wherein the packaging apparatus [[is]] comprises a tray sealer.
20. (Currently amended) The injector as claimed in claim 4, wherein the opening [[of]] on the side of the barrel establishes a fluid flow connection between the flushing gas outlet and the flushing gas inlet when [[they]] the flushing gas outlet and the flushing gas inlet are in the first predetermined relative position , and disconnects the flushing gas outlet when the flushing gas outlet and flushing gas inlet are in the second predetermined relative position  so that no fluid flow connection is established between the flushing gas outlet and the flushing gas inlet and the flushing gas inlet can drain through the conduit and out the  opening [[of]] on the side of the barrel.
Explanation for Examiner’s Amendment
The term “hygienic” is not found in the originally filed written description so the term has been deleted from the title and claim 1.
Claim 1 has been amended to add indentations. 
The phrase “or range of positions” has been deleted for purposes of clarity and to avoid ambiguity in the claims.
Claim 3 has been amended to delete language about the conduit which is similarly found in claim 1.
Claims 15-17 have been amended to mention the lower tool since claim 1 establishes that the flushing gas inlet is in communication with the packaging apparatus lower tool.
The claims have been amended for editorial purposes, and to improve the clarity thereof.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the gas flush injector for a packaging apparatus having an upper tool and a lower tool is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“… a flushing gas inlet in communication with the packaging apparatus lower tool, and
a gas supply arrangement comprising a conduit enabling a flushing gas to be conducted through the conduit between the flushing gas outlet and the flushing gas inlet, …
wherein the gas supply arrangement is arranged such that when the flushing gas outlet and the flushing gas inlet are in a first predetermined relative position a fluid flow connection is established through the conduit between the flushing gas outlet and the flushing gas inlet, and such that when the flushing gas outlet and the flushing gas inlet are in a second predetermined relative position the flushing gas inlet and the flushing gas outlet are disconnected and the flushing gas inlet can drain through the conduit in a direction away from the flushing gas inlet” (emphasis added).
Claim 1 has been amended in a manner which now distinguishes the claimed subject matter over the prior art.  The closest prior art to Cooper (US 3332201) does not teach or suggest the structural limitations now set forth in amended claim 1.  In particular, Cooper fails to teach or suggest “a flushing gas inlet in communication with the packaging apparatus lower tool.”  In Cooper, what would be equivalent to the flushing gas inlet (10, 34) is not positioned on a lower tool, but rather is a pad (or  upper too)l that moves relative to a can (7) positioned on a spider (6).  Additionally, the further amendments to claim 1 (quoted above) are likewise not taught or suggested by Cooper.  The structure of Cooper does not read on the subject matter set forth in amended claim 1, and thus claims 1-22 are allowable over the Cooper reference.  
The other closest prior art to Vine et al. (US 20090301658) does not teach or suggest the claimed subject matter set forth in amended claim 1.  The Vine et al. reference does teach a flushing gas inlet in communication with the packaging apparatus lower tool, but does not teach or suggest the other quote limitations set forth above.  A skilled artisan would not have modified the Vine et al. structure based on the teachings and suggestions of Cooper, since limitations of amended claim 1 (as discussed above) would still be missing from the combination of Vine et al. and Cooper. 
Any modification to the Vine et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01: “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
Accordingly, claims 1-22 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vaccari et al. (US ‘316) discloses a modified atmosphere packaging device with an upper tool and a lower tool.  There is a gas conduit connection for flushing the package formed in the lower tool (see fig. 3 and col. 5, lines 23-32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 August 2022